Title: To George Washington from Major General Johann Kalb, 25 November 1777
From: Kalb, Johann
To: Washington, George



at Camp [Whitemarsh, Pa.] 25 9ber 1777

According to His Excellency General Washington’s orders, and desire of having every Gentleman’s opinion on the Subjects laid before the Council last evening.
Mine is to attempt an attack on the lines & City, as Soon as the Plan thereof can be properly laid, all necessary dispositions and calculations made, as to the mode & time. In respect to the Plan much must depend on intelligences of the Ennemy’s Position—& Collected or separated forces, and the whole Entreprise on Jurcey and Expedition.
Two Essential points would be necessary to be known.
1º whether a passage for a Column will be practicable on the Bridge or middle ferry on Schuylkill river, to make there a Strong attack, or whether the Ennemies take down the Bridge in night time. in this case a Small body of troops and some artillery would be sufficient on

the right bank of that river to disquiet & annoy them in their Lines, and the whole army to be Employed to attack in front with different Columns.
2º Whether the key & City Shore of Delawar be not strongly defended, either by Pikets, intrenchments, row Gallies, floating and other Batteries, and whether the Noise of the Boats to be employed there, will not prevent or defeat the Execution of a landing, for if th’ attempt Should fail by Such obstructions, the boats could hardly be brought off and these troops would be in great danger of being either Sunk or taken. if on the contrary no such obstacles were to be feared, a suprise on that side and a well timed attack in the rear of the lines woud undoubtedly insure a compleat Victory.
Many more things could be said on this Subject.
As for myself and Division we will do our best in what ever part of the Entreprise and attack His Excellency will find proper to Employ me.

Baron de Kalb

